Citation Nr: 1031392	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus Type 2.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision that, in 
pertinent part, denied service connection for hypertension.  The 
Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

In March 2010, the Board sought an expert medical opinion to 
address the question of etiology of the Veteran's hypertension.  

Pursuant to 38 C.F.R. § 20.903, a copy of the expert medical 
opinion was provided to the Veteran in June 2010.

In August 2010, the Veteran's representative submitted additional 
evidence directly to the Board, and specifically declined to 
waive initial consideration of the evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at 
the Board must be returned to the RO or AMC for initial 
consideration, unless the Veteran waives his right to have the 
evidence initially considered by the RO or AMC.  38 C.F.R. 
§ 20.1304 (2009).  

In August 2010, the Veteran also submitted a signed authorization 
for release of medical treatment records for diabetes mellitus 
and for hypertension from Dr. Thomson at Thomasville Family 
Medicine in Thomasville, Georgia, from 2007 to the present date.

VA is obliged to assist a Veteran to obtain evidence pertinent to 
his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Using the Veteran's signed 
authorization for release of medical 
treatment records, please request treatment 
records that pertain to the claim for 
service connection for hypertension, to 
include as secondary to service-connected 
diabetes mellitus, from Dr. Thomson at 
Thomasville Family Medicine in Thomasville, 
Georgia, from 2007 to the present date; and 
associate them with the claims folder.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
complete any additional development deemed 
appropriate, and then readjudicate the 
claim on appeal.  The re-adjudication 
should include consideration of the 
evidence submitted directly to the Board in 
August 2010 as well as the medical opinion 
obtained by the Board, and any additional 
medical treatment records associated with 
the claims file.  

3.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a SSOC, 
before the claims file is returned to the 
Board, if otherwise in order.



No action is required of the Veteran and his representative until 
they are notified by the RO or AMC.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


